Citation Nr: 0519003	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  96-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1960 to March 
1964 and from January 1991 to September 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 1995, the veteran testified at a RO hearing.  
During the course of this appeal, in an April 2000 
determination, the veteran was granted service connection in 
effect for bilateral lower extremity diabetic neuropathy.  In 
a December 2004 rating decision, the evaluation of peripheral 
neuropathy, left lower extremity was increased to 10 percent 
effective April 6, 2004, the evaluation of peripheral 
neuropathy, right lower extremity was increased to 10 percent 
effective April 6, 2004, service connection for erectile 
dysfunction was granted with a noncompensable evaluation 
effective April 6, 2004, entitlement to special monthly 
compensation based on loss of use of a creative organ was 
granted from April 6, 2004.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is 
characterized by a moderate disorder with restricted diet and 
without limitation of activity; there is no insulin 
requirement or regulation of activities.  

2.  The veteran's service-connected hypertension is not 
characterized by diastolic blood pressure of predominantly 
110 or more or systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.116, Diagnostic Code 7913 (prior to June 1996) and 
(2004).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101 (prior to January 1998) and 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
March 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a RO hearing in September 1995.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.
 
Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diabetes Mellitus

The veteran's service-connected diabetes mellitus has been 
evaluated under Diagnostic Code 7913.  For evaluation of 
diabetes mellitus prior to June 6, 1996, a 20 percent rating 
is warranted if the disorder is moderate in degree, with 
moderate insulin or oral hypoglycemic agent dosage, and 
restricted (maintenance) diet; without impairment of health 
or vigor or limitation of activity.  A 40 percent rating is 
warranted for moderately severe disease, requiring large 
insulin dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities.  A 60 percent rating is warranted 
for severe diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating is warranted for 
pronounced, uncontrolled disease, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength, or severe 
complications.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(effective prior to June 6, 1996).

Under the current criteria, in effect on and after June 6, 
1996, a 20 percent evaluation is warranted when diabetes 
mellitus requires insulin and restricted diet, or oral 
hypoglycemic agent and a restricted diet.  When the diabetes 
mellitus requires insulin, a restricted diet, and regulation 
of activities, a rating of 40 percent is provided.  When 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year, or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, a rating of 60 percent is provided.  
For diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, a 100 percent 
rating is warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(effective June 6, 1996).

Hypertension

The veteran's hypertension was evaluated under Diagnostic 
Code 7101.  During the course of the veteran's appeal, 
Diagnostic Code 7101 was revised.  The amendments became 
effective January 12, 1998.

Under the old criteria for rating service-connected 
hypertension a 10 percent evaluation required diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation required diastolic blood pressure of predominantly 
110 or more with definite symptoms.  A 40 percent evaluation 
was warranted for diastolic blood pressure of predominantly 
120 or more and moderately severe symptoms.  A 60 percent 
rating, the highest rating assignable, contemplated diastolic 
blood pressure of predominantly 130 or more and severe 
symptoms.  Note 1 following the criteria stated that for the 
40 and 60 percent ratings, there should be careful attention 
to diagnosis and repeated blood pressure readings.  Note 2 
provided that when continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1996).

The current rating criteria provide a 10 percent rating for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating contemplates diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating contemplates 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating, the highest rating assignable, contemplates diastolic 
pressure predominantly 130 or more.  Note 1, following the 
criteria, provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days, and that, for 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  Note 2 
instructs the adjudicator to evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).

An August 1992 rating decision granted the veteran service 
for diabetes mellitus and hypertension and assigned a rating 
of 10 percent for each disorder.  

Private medical records from 1989 thru the early 2000s, 
showed the veteran received continual treatment for his 
service-connected diabetes and hypertension.  The veteran's 
blood pressure in his left arm included various readings 
ranging from 112/60 to 182/88.  Medical records from the 
early 1990s revealed that the veteran was not insulin 
dependent.  The veteran appeared to begin taking insulin in 
July 1994.  A July 1997 entry showed the veteran was doing 
well with his diabetes mellitus and was qualified for a 
driver's license.  

A March 1995 rating decision, increased the veteran's rating 
for diabetes mellitus to 20 percent disabling.  During a June 
1994 VA examination, the veteran complained that his diabetes 
mellitus and hypertension were not well controlled, affected 
his work performance, and he had to quit his preferred job as 
a truck driver due to his poor health.  The veteran's blood 
pressure reading, sitting, was 132/80.  Evaluation of 
diabetes mellitus showed that the frequency of keoacidosis 
and hypoglycemic reactions were negative.  The veteran was on 
an American Diabetes Association (ADA) diet, continued his 
regular activities, and lost 6 pounds within 4 months in 
compliance with the ADA diet.  There were no varicose veins; 
pedal pulse was 2+ on left foot and 2- on the right foot.  
His vision was 20/20 in both eyes with corrective eye 
glasses.  There was occasional blurry vision when diabetes 
was out of control.  The veteran was on maximum dose of 
Glyburide, but his blood sugar was poorly controlled and the 
veteran's physician planned to switch the veteran to insulin 
in the very near future.  On the day of the examination, 
fasting sugar was 235.  The diagnoses were history of 
hypertension, controlled with medication, and history of 
adult onset of diabetes mellitus, poorly controlled on 
maximum dose of Glyburide.  

A March 2000 VA examination included an evaluation for the 
veteran's diabetes mellitus and hypertension.  In presenting 
the history as apparently reported by the veteran, the 
examiner indicated that the veteran had a diagnosis of 
diabetes mellitus in 1991 and he was started on insulin.  
Insulin was discontinued at some point.  The veteran has had 
problems with elevated glucose levels, but he did not require 
hospitalization.  The veteran denied any problems with low 
glucose.  The veteran had symptoms of itching of the skin and 
bladder and bowel dysfunction, which was constant.  The 
veteran reported continued thirst, itching of skin and 
blurred vision, but he denied history of laser surgery for 
diabetic retinopathy.  The veteran reported that he had 
restriction in daily activities due to the diabetes mellitus.  
He was a school bus driver and no longer was able to perform 
his job.  He stated that his diabetes mellitus was controlled 
with diet and Glucophage and Glyburide.  The veteran at the 
time of the examination was not employed.  The veteran's eyes 
were within normal limits.  The diagnosis was diabetes 
mellitus.  The examiner opined that the veteran's subjective 
symptoms were a history of diabetes mellitus with glucose 
elevation and problems with glucose elevation in addition to 
muscle itching, thirst and blurred vision.  Objective factors 
on examination were glucose measurement.  There was no 
evidence of end organ damage.  The reflexes were hypoactive 
in the ankles with evidence of early diabetic neuropathy.  As 
for the veteran's hypertension, he reported symptoms of 
dizziness associated with his hypertension.  The veteran's 
blood pressure standing was 140/80, sitting 142/78, lying 
136/82, the veteran's heart was within normal limits.  The 
diagnosis was hypertension.  The examiner commented that the 
veteran's blood pressure appeared to be controlled on the day 
of the examination.  The examiner further stated that there 
were no functional limitations in regards to the veteran's 
hypertension and diabetes mellitus, as long as they were 
under reasonable control.  

A March 2002 private medical record indicated that the 
veteran had sagging eyelids, however a February 2002 retinal 
exam did not reveal any retinopathy.  

A January 2003 private medical report revealed that the 
veteran was on a restricted diet for his diabetes, had weight 
gain, had oral hypoglycemic treatment, had blood pressure of 
138/80.  The diagnoses included diabetes mellitus type 2 and 
hypertension.  

In compliance with the March 2004 Board remand, the veteran 
was afforded a VA examination in April 2004 to evaluate his 
diabetes mellitus and hypertension.  Although the examiner 
did not specifically comment on the veteran's diet, the Board 
finds that the examiner overall answered the questions posed 
by the remand.  The claims folder was reviewed by the 
examiner in conjunction with the examination.  In presenting 
the veteran's medical history, the examiner indicated that 6 
months earlier the veteran was shown to have peripheral 
neuropathy.  The veteran complained of numbness and needles 
in both feet.  The veteran apparently had an onset of 
diabetes in 1991, was on insulin for 2 years and he was 
started on Glucophage, and at the time of the examination he 
was on Glucovance.  There were no hypoglycemic reactions.  
The veteran tried to walk twice a week for 2 miles for 1 
hour.  The veteran appeared to have a history of hypertension 
since 1985 and has been on medication since then.  The 
veteran complained of occasionally feeling dizzy with no loss 
of consciousness.  Physical examination showed the veteran's 
blood pressure was 140/80, pupils appeared to be normal 
reactive to light, the veteran sensory decreased pain prick 
sensation over both feet, decreased vibration sense over both 
feet, ankle jerk was barely elictable on both sides.  The 
examiner commented that an earlier eye examination of 
February 2003 showed no evidence of any diabetic retinopathy.  
The assessment was diabetes mellitus.  The veteran apparently 
had peripheral neuropathy and erectile dysfunction, probably 
related to diabetes, no retinopathy apparently as of February 
2003 and hypertension since 1985 controlled with medications.

The veteran's representative in an April 2005 statement 
maintained that the veteran is entitled to the next higher 
rating for his service-connected disorders.  Nevertheless, 
the medical evidence has not demonstrated that the veteran is 
entitled to higher ratings for his diabetes mellitus and 
hypertension.  A higher rating for the veteran's diabetes 
mellitus is not warranted under both the older and revised 
Diagnostic Code 7913.  Although the various medical records 
discussed above have indicated that he veteran was on a 
restricted diet, had itchy skin, bowel dysfunction, and 
blurred vision, the medical evidence has not shown that the 
veteran currently requires insulin, regulation of his 
activities, has had hypoglycemic reactions, or considerable 
weight loss.  In fact, the most recent VA examination in 
April 2004 indicated that the veteran was not on insulin, did 
not have hypoglycemic reactions, and walked twice a week for 
1 hour.  The veteran during his September 1995 RO hearing 
indicated that his diabetes restricted his daily activities.  
However, during the March 2000 VA examination, the examiner 
stated that there were no functional limitations regarding 
the veteran's diabetes mellitus as long as it was reasonably 
controlled.  Thus the medical evidence has not shown that the 
veteran is entitled to a rating higher than the 20 percent he 
is currently receiving for his diabetes mellitus under the 
old or revised Diagnostic Code 7913.  

The medical evidence also has not shown that the veteran is 
entitled to a rating higher than the 10 percent he is 
currently receiving for his hypertension under the prior or 
revised Diagnostic Code 7101.  The evidence has not shown 
that the veteran has diastolic pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more.  During 
the most recent VA examination in April 2004, although the 
veteran complained of occasionally feeling dizzy, his blood 
pressure was 140/80.  During the March 2000 VA examination, 
the examiner commented that there were no function 
limitations due to the veteran's hypertension as long as it 
was reasonably under control.  Thus the Board finds that the 
veteran does not meet the next higher rating of 20 percent 
for his hypertension under the old or current Diagnostic Code 
7101.  

During his September 1995 RO hearing, the veteran argued that 
his diabetes mellitus affected his work, which at the time of 
the hearing was doing sanitation inspection.  The veteran 
specifically indicated that he had blurred vision but passed 
his driver's test.  The veteran's representative most 
recently in the April 2005 statement, argued that his 
service-connected disorders interfered with his employment.  
However, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


